RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
 
Claims 18-20, 22-32 are pending in the application.  Claims 1-17 and 22 have been cancelled.  Claims 25-32 are withdrawn due to Applicant’s election.
Amendments to the claims, filed March 17, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister (U.S. Pat. Pub. 2010/0151238) in view of Konishi (U.S. Pat. Pub. 2010/0193961).  
Regarding claims 18 and 22, Burmeister teaches a sealant tape (Abstract) comprising a substrate (barrier film, Abstract, Paragraph [0023]) and an adhesive layer on at least one side of the substrate (Abstract), wherein the substrate comprises a first elastomeric material (Paragraph [0056]), and the adhesive layer comprises a second elastomeric material (Paragraphs [0041] and [0052]) and a crosslinking agent (Paragraph [0042]); wherein the first elastomeric material comprises at least one of polyethylene terephthalate or polyethylene naphthalate (Paragraph [0056]); and the second elastomeric material comprises at least one of an acrylic resin (Paragraph [0052]).
Burmeister fails to teach wherein the crosslinking agent is an organopolysiloxane comprising CH3—Si—H group; and the organopolysiloxane has at least one or more groups of alkenyl group, hydroxyl group and methyl group on the side chain, and has an average molecular weight ranging from 500 to 1,500; and wherein the adhesive layer has a storage modulus ranging from 2x103 Pa to 8x104 Pa at about 25°C.
Konishi teaches a sealant tape (adhesive sheet, Paragraph [0001]) comprising a substrate (polyimide film, Paragraph [0092]) and an adhesive layer on at least one side of the substrate (Paragraph [0092]), wherein the substrate comprises a first elastomeric material (polyimide film, Paragraph [0092]), and the adhesive layer comprises a second elastomeric material (Paragraph [0053]) and a crosslinking agent (organopolysiloxane, Paragraph [0040]); wherein the crosslinking agent is an organopolysiloxane comprising CH3—Si—H group (Paragraphs [0040] and [0047]); and the organopolysiloxane has at least one or more groups of alkenyl group, hydroxyl group and methyl group on the side chain (Paragraph [0047]), and has an average molecular weight ranging from 500 to 1,500 (Paragraph [0047]).  Konishi further teaches the organopolysiloxane crosslinker makes it possible to increase the initial adhesive force and to reduce the rate of Tg change under a long-term high temperature condition (Paragraph [0042]) as well as controlling the initial elastic modulus after curing based on the amount of crosslinking agent present (Paragraph [0049]).
Burmeister and Konishi both relate to adhesive tapes for electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the crosslinking agent of Burmeister be the organopolysiloxane crosslinking agent as taught by Konishi in order to increase the initial adhesive force and to reduce the rate of Tg change under a long-term high temperature condition.
The limitation “wherein the adhesive layer has a storage modulus ranging from 2x103 Pa to 8x104 Pa at about 25°C” is a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	In the alternative, the exact storage modulus at about 25°C of the adhesive layer is deemed to be a result effective variable with regard to the amount of organopolysiloxane crosslinking agent present as taught by Konishi.  It would require routine experimentation to determine the optimum value of a result effective variable, such as from 2x103 Pa to 8x104 Pa, in the absence of a showing of criticality in the claimed storage modulus.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Konishi to vary the amount of organopolysiloxane crosslinking agent present in order to vary the storage modulus.  
Regarding claim 19, Burmeister teaches wherein the adhesive layer is on both sides of the substrate (Abstract).
Regarding claim 20, Burmeister fails to teach wherein the first elastomeric material has an elastic modulus of less than 100 MPa and a tensile strength of greater than 50 MPa.
However, the adhesive tape of Burmeister is used for electronic components (Abstract), the same as the claimed sealant tape.  Additionally, Burmeister teaches utilizing the same materials as claimed for the first elastomer material (polyethylene terephthalate (PET), polyethylene naphthalate (PEN), Paragraph [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for the first elastomeric material of Burmeister to have an elastic modulus of less than 100 MPa and a tensile strength of greater than 50 MPa since Burmeister teaches utilizing the same materials in the same manner.
Regarding claim 23, Burmeister teaches wherein there is a light release film or a heavy release film on the outer side of the adhesive layer away from the substrate (Paragraph [0030]).
Regarding claim 24, Burmeister fails to teach wherein the light release film is any one of polyethylene terephthalate, polyvinyl chloride, polycarbonate, polyethylene, and polypropylene, which has a release force ranging from 2 to 20 gf/inch; and the heavy release film is any one of polyethylene terephthalate, polyvinyl chloride, polycarbonate, polyethylene, and polypropylene, which has a release force ranging from 30 to 100 gf/inch.
Konishi teaches wherein there is a light release film or a heavy release film on the outer side of the adhesive layer away from the substrate (protective film layer, Paragraphs [0092]-[0094]), wherein the light release film is any one of polyvinyl chloride and polycarbonate (Paragraph [0093]), which has a release force ranging from 2 to 20 gf/inch (3-100 N/m = 7.77-259 gf/inch; Paragraph [0094]); and the heavy release film is any one of polyvinyl chloride and polycarbonate (Paragraph [0093]), which has a release force ranging from 30 to 100 gf/inch (3-100 N/m = 7.77-259 gf/inch; Paragraph [0094]).  Konishi further teaches that when the release force is 1 N/m or more, it is possible to prevent the protective film layers from exfoliating spontaneously and when the release force is 200 N/m or less, it is possible to peel them stably (Paragraph [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the release film of Burmeister be a light release film or heavy release film having a release force ranging from 3-100 N/m (7.77-259 gf/inch) as taught by Konishi in order to prevent the release film from exfoliating spontaneously while still being able to peel them stably.
While the reference does not specifically teach the claimed range of 2 to 20 g/ft and 30 to 100 g/ft, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 3, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that when Burmeister states in Paragraph [0010] “PV modules are provided, for reasons of stability, with a frame, more particularly an aluminum frame, which surface both for assembly and for protection of the PV modulus from fracture with the consequence of excessive bending.  The connection between the frame and laminate, which typically comprises the glass, polymer films, back-side film, and solar cells, is solve, for example, through the application of a double-sided foam adhesive tape” means that Burmeister teaches that the optoelectronic components are bonded to the frame by a foam adhesive tape to avoid bending, so damage of the foam adhesive tape can be minimized during bending.  Applicant further argues that, on the contrary, the sealant tape of the claimed subject matter needs to have a higher adhesiveness and an excellent bending performance at the same time, which could ensure the sealant not being unglued when the display panel is folded.
However, Paragraph [0010] of Burmeister is actually saying that PV modules are provided with a frame in order to protect the PV modules from excessive bending.  Burmeister does not say that bending cannot occur nor does it say that the frame is provided so that damage of the foam adhesive tape can be minimized during bending.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Burmeister states that for the barrier film (substrate), polyesters such as PET and PEN are less preferred and that in Example 2 high water permeability and short-circuiting occur due to the use of polyester film as barrier film.  Applicant additionally argues that a person skilled in the art would not be able or motivated to define the first elastomeric material of the substrate comprising at least one of polyethylene terephthalate, polyethylene naphthalate, a cycloolefin polymer, polyimide, polycarbonate or any combinations thereof.
However, as stated in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Additionally, while Comparative Example 2 utilizes a polyester barrier film and produces unfavorable results, Inventive Examples 3-5 utilize a polyester film, where one is metallized and where another contains an aluminum foil on its surface.  Therefore, one would know that a polyester film can be utilized as the barrier film, just at long as the barrier film is further metallized or further comprises an aluminum foil.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the adhesive layer of Konishi comprises the second elastomeric material and the crosslinking but also comprises other components that cannot be omitted, such as thermoplastic resin and hardener and that a person skilled in the art could not expect the technical effects by using only the elastomeric material and the crosslinking agent, without the thermoplastic resin and hardener.
However, first, the adhesive layer of the claims comprises the second elastomeric material and crosslinking agent and since it is “comprising” it can also contain other components.  Secondly, the adhesive layer of Konishi is not being utilized in the sealant tape of Burmeister as Konishi is only relied upon for teaching the desirability of including an organopolysiloxane crosslinking agent in an adhesive composition and the reasons for including the organopolysiloxane crosslinking agent are not dependent on the including of the thermoplastic resin and hardener.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Konishi teaches the storage elastic modulus at 30°C is from 0.1 MP to 100 MPa which is higher than the claimed storage modulus of from 2x103 Pa to 8x104 Pa at about 25°C.
However, Konishi is not relied upon to teach the storage elastic modulus and the adhesive composition of Konishi contains further components, such as a thermoplastic resin and hardener, that are not included in the adhesive composition of Burmeister in view of Konishi, that would affect the storage elastic modulus.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Konishi mentions that the organopolysiloxane crosslinker makes it possible to control the initial elastic modulus after curing based on the amount of crosslinking agent present and that “it is presumable that because of the use of an organopolysiloxane having a functional group … since these functional group serve as reaction points, so that a crosslinked structure can be formed, it is possible to control the storage elastic modulus after curing to a higher modulus side”.  Applicant further argues the use of an organopolysiloxane crosslinking agent having a functional group will increase the modulus, a skilled person in the art could not expect the adhesive layer of the subject matter of amended claim 18 may have such a low storage modulus.
However, Konishi additionally teaches that a preferable content of a functional group is 0.3 to 30% by weight in an organopolysiloxane and that when it is 30% by weight or less, it is possible to control the initial elastic modulus after curing to the lower modulus side (Paragraph [0049]).  Therefore, as discussed above, the exact storage modulus at about 25°C of the adhesive layer is deemed to be a result effective variable with regard to the amount of organopolysiloxane crosslinking agent present as taught by Konishi.  It would require routine experimentation to determine the optimum value of a result effective variable, such as from 2x103 Pa to 8x104 Pa, in the absence of a showing of criticality in the claimed storage modulus.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Konishi to vary the amount of organopolysiloxane crosslinking agent present in order to vary the storage modulus.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 22, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788